DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combined limitations of independent claims 1 and 8, specifically the limitation stated as “correct the set light-emitting brightness of each backlight partition, based on the light diffusion coefficients of the plurality of the backlight partitions and shielding coefficients of the first display panel, to obtain a second corrected brightness of each backlight partition”. The dependent claims 2-7 and 9-18 are allowed for at least the same reason indicated above.
Furumoto (US. Pub. No. 2016/0042701) is considered the closest prior art. Furumoto discloses the display device has a backlight unit, a first panel, a second panel which is disposed on a rear surface side of the first panel; however, Kim fails to disclose to correct the set light-emitting brightness of each backlight partition, based on the light diffusion coefficients of the claim 1.
Sohn (US. Pub. No. 2020/0111428) discloses a display device comprising a backlight module comprising a plurality of backlight partitions; a first display panel comprising a plurality of pixel areas corresponding to the plurality of backlight partitions; however, Sohn fails to disclose a second display panel disposed on a rear surface side of the first panel and to correct the set light-emitting brightness of each backlight partition, based on the light diffusion coefficients of the plurality of the backlight partitions and shielding coefficients of the first display panel, to obtain a second corrected brightness of each backlight partition required for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622